                       UNITED STATES DISTRICT COURT FOR THE
                           WESTERN DISTRICT OF MISSOURI
                                 CENTRAL DIVISION

MISSOURI COALITION FOR THE                  )
ENVIRONMENT FOUNDATION,                     )
                                            )
                      Plaintiff,            )
                                            )
           v.                               )       Case No. 2:19-cv-4215-NKL
                                            )
ANDREW WHEELER, in his official             )
capacity as the Administrator of            )
the United States Environmental             )
Protection Agency,                          )
                                            )
                      Defendant,            )
                                            )
and the STATE OF MISSOURI,                  )
                                            )
                      Intervenor-Defendant. )

INTERVENOR-DEFENDANT STATE OF MISSOURI’S SUGGESTIONS IN SUPPORT
          OF ITS CROSS-MOTION FOR SUMMARY JUDGMENT

       Intervenor-Defendant Missouri submits its Cross-Motion for Summary Judgment pursuant

to Fed.R.Civ.P 56. Missouri includes with this cross-motion its Statement of Uncontroverted

Material Facts (“SUMF”), pursuant to Local Rule 56.1(a), and Suggestions in Support that

incorporate Missouri’s Suggestions in Opposition to Plaintiff’s Motion for Summary Judgment as

though fully set forth herein.




                                                1

         Case 2:19-cv-04215-NKL Document 67 Filed 11/10/20 Page 1 of 16
      MISSOURI’S STATEMENT OF UNCONTROVERTED MATERIAL FACTS

       Missouri submits the following Statement of Uncontroverted Material Facts (“SUMF”) in

Support of its Cross-Motion for Summary Judgment, pursuant to Local Rule 56.1(a).

       1.      On April 13, 2018, the Missouri Department of Natural Resources (“MDNR”),

submitted a revised water quality standard (“WQS”) to establish statewide numeric nutrient criteria

for lakes (“NNC”) to the U.S. Environmental Protection Agency (“EPA”) for approval pursuant

to § 303 of the federal Clean Water Act. (Administrative Record (“AR”) Index No. 348, Document

ID EPA‐HQ‐OW‐2017‐0010‐0318, at EPA003145).

       2.      Before submittal to EPA for approval, Missouri duly adopted the NNC as

regulations. (AR Index No. 349, Document ID EPA‐HQ‐OW‐2017‐0010‐0319, at EPA003149).

       3.      The Order of Rulemaking containing the NNC was published in the Missouri

Register on March 15, 2018. (AR Index No. 351, Document ID EPA‐HQ‐OW‐2017‐0010‐0321,

at EPA003222–34, at EPA003247).

       4.      The NNC were published in the Code of State Regulations (“CSR”) on March 31,

2018. (AR Index No. 348, Document ID EPA‐HQ‐OW‐2017‐0010‐0318, at EPA003145).

       5.      The effective date of the regulations was April 30, 2018, but state-proposed water

quality standards are not final or valid for Clean Water Act purposes until approved by EPA. (AR

Index No. 348, Document ID EPA‐HQ‐OW‐2017‐0010‐0318, at EPA003145; 33 U.S.C.

§ 1313(c)).

       6.      Missouri’s WQS submittal contained the necessary supporting information and

scientific basis required by the Clean Water Act and by EPA regulations at 40 C.F.R. § 131. (AR

Index No. 348, Document ID EPA‐HQ‐OW‐2017‐0010‐0318, at EPA003146–48; AR Index No.

362, Document ID EPA‐HQ‐OW‐2017‐0010‐0332, at EPA004018).



                                                2

         Case 2:19-cv-04215-NKL Document 67 Filed 11/10/20 Page 2 of 16
       7.      Missouri’s WQS submittal included an accompanying document that explained in

detail the scientific justification for the NNC, titled “Rationale for Missouri Lake Numeric Nutrient

Criteria” (“Rationale Document”). (AR Index No. 350, Document ID EPA‐HQ‐OW‐2017‐0010‐

0320, at EPA003150–89).

       8.      The Rationale Document went through public notice and comment procedures,

even though it is not part of the regulation. (See AR Index No. 359, Document ID EPA-HQ-OW-

2017-0010-0329, at EPA003670).

       9.      The Rationale Document provides justification for Missouri’s determination that

the aquatic life use is the “most sensitive” designated use of Missouri’s lakes for Clean Water Act

purposes. (AR Index No. 350, Document ID EPA‐HQ‐OW‐2017‐0010‐0320, at EPA003157–58).

       10.     Missouri developed the NNC using a dataset from over 200 lakes and reservoirs

and contained more than 67,000 records spanning 15 years, including more than 32,000 records of

chlorophyll and nutrient data. (AR Index No. 350, Document ID EPA‐HQ‐OW‐2017‐0010‐0320,

at EPA003164).

       11.     Unlike many other pollutants regulated by the Clean Water Act, lower levels of

nutrients do not automatically correspond with improved water quality or necessarily result in

better attainment of designated uses. (AR Index No. 350, Document ID EPA‐HQ‐OW‐2017‐0010‐

0320, at EPA003172).

       12.     Nutrients are inherently non-toxic; phosphorus and nitrogen are nutrients that are

essential for the growth and development of organisms. (AR Index No. 350, Document ID EPA‐

HQ‐OW‐2017‐0010‐0320, at EPA003172).

       13.     Regulations governing nutrients cannot be as simple as threshold numeric

concentrations, the exceedance of which automatically results in a violation or a finding of



                                                 3

         Case 2:19-cv-04215-NKL Document 67 Filed 11/10/20 Page 3 of 16
impairment. (AR Index No. 350, Document ID EPA‐HQ‐OW‐2017‐0010‐0320, at EPA003158)

(discussing EPA’s 2000 national recommendation to states to “adopt both causal indicators (the

nutrients introduced to the system — especially [Total Nitrogen] and [Total Phosphorus]) and

response indicators (those measures of biotic productivity and activity reflecting the enrichment

of the system including chlorophyll) for nutrient criteria.”).

       14.     At least seven other states utilize EPA-approved NNC that target the response

variable chlorophyll as the primary indicator of nutrient enrichment. (AR Index No. 350,

Document ID EPA‐HQ‐OW‐2017‐0010‐0320, at EPA003161-62 (citing to regulations in

Alabama, Maryland, Minnesota, North Carolina, Oregon, Texas, and Virginia)).

       15.     The use of a “weight of evidence” approach for nutrients is not new, and has been

approved by EPA in the state of Arizona, whose approach is contingent on chlorophyll values to

identify violations of narrative nutrient standards for lakes and reservoirs. (AR Index No. 350,

Document ID EPA‐HQ‐OW‐2017‐0010‐0320, at EPA003162–63).

       16.     On December 14, 2018, EPA approved Missouri’s NNC. (AR Index No. 361,

Document ID EPA‐HQ‐OW‐2017‐0010‐0331, at EPA004012–14).

       17.     EPA’s approval letter contained a Decision Document Enclosure, a 34-page

document fully explaining the procedural background of the rule development, the regulatory

approach proposed by Missouri, and EPA’s rationale and basis for approval. (AR Index No. 362,

Document ID EPA‐HQ‐OW‐2017‐0010‐0332, at EPA004016–49).

       18.     The Decision Document Enclosure explained “EPA’s determination that

[Missouri’s] nutrient criteria satisfy all applicable [Clean Water Act] requirements.” (AR Index

No. 362, Document ID EPA‐HQ‐OW‐2017‐0010‐0332, at EPA004023-26).




                                                  4

         Case 2:19-cv-04215-NKL Document 67 Filed 11/10/20 Page 4 of 16
       19.     The Decision Document Enclosure noted that Missouri “submitted sufficient

information to evaluate their criteria as required by 40 C.F.R. §§ 131.5 and 131.6” and that

Missouri “relied primarily on scientific literature and established correlations between chlorophyll

a and TN and TP.” (AR Index No. 362, Document ID EPA‐HQ‐OW‐2017‐0010‐0332, at

EPA004023).

       20.     EPA concluded in the Decision Document Enclosure that Missouri’s criteria

support the most sensitive use. (AR Index No. 362, Document ID EPA‐HQ‐OW‐2017‐0010‐0332,

at EPA004023-26).

       21.     EPA noted that “it is difficult to definitively identify the most sensitive use” in the

particular circumstances here, and noted that it was reasonable for Missouri to “focus its numeric

nutrient criteria on the protection of applicable aquatic life uses at this time and defer development

of numeric criteria specifically tailored to protect recreation and drinking water supply.” (AR

Index No. 362, Document ID EPA‐HQ‐OW‐2017‐0010‐0332, at EPA004025–26).

       22.     Because of the difficulty in definitively identifying the most sensitive use, EPA

separately “determined that to the extent aquatic life uses are the most sensitive use, the numeric

nutrient criteria will provide sufficient protection, and to the extent it becomes evident that water

supply or recreational uses are the most sensitive use, [Missouri] can rely on their existing general

criteria.” (AR Index No. 362, Document ID EPA‐HQ‐OW‐2017‐0010‐0332, at EPA004026).

       23.     EPA summarized the three components of Missouri’s combined criterion approach

as including: “Response Impairment Thresholds for chlorophyll a which represent a “ceiling”

above which a lake is considered impaired (not meeting its aquatic life designated use); Nutrient

Screening Thresholds for chlorophyll a, [Total Phosphorus], and [Total Nitrogen] which represent

a “floor” below which a lake is considered to be attaining its aquatic life designated use; and a set



                                                  5

         Case 2:19-cv-04215-NKL Document 67 Filed 11/10/20 Page 5 of 16
of five Response Assessment Endpoints to determine attainment status in between.” (AR Index

No. 362, Document ID EPA‐HQ‐OW‐2017‐0010‐0332, at EPA004033).

       24.     EPA acknowledged that this combined criteria approach “differs from EPA’s 2013

Guiding Principles in a number of ways” but that EPA “cannot mandate any specific action,

outcome or requirement through guidance,” which merely “provide recommendations.” (AR Index

No. 362, Document ID EPA‐HQ‐OW‐2017‐0010‐0332, at EPA004038).

       25.     EPA “determined that despite some differences, [Missouri’s] criteria are based on

a sound scientific rationale and are designed to protect the aquatic life uses.” (AR Index No. 362,

Document ID EPA‐HQ‐OW‐2017‐0010‐0332, at EPA004038).

       26.     EPA also noted that “implementation is not within the scope of the EPA’s [water

quality standards] approval action.” (AR Index No. 362, Document ID EPA‐HQ‐OW‐2017‐0010‐

0332, at EPA004039-40).

       27.     The “weight of evidence” approach reduces the uncertainty of lake impairments

due to nutrients. The “weight of evidence” approach provides a means to acknowledge the

variability of reservoir systems and reduce “concerns” that waters are assessed properly. (See AR

Index No. 350, Document ID EPA‐HQ‐OW‐2017‐0010‐0320, at EPA003159-60).

       28.     Missouri developed the current criteria to not only identify waters at the ends of the

nutrient spectrum (i.e., grossly impaired vs. attaining), but also to determine the status of those

lakes in between (the grey-zone) without water chemistry data that clearly indicates impairment

or attainment of the aquatic life use. (See AR Index No. 350, Document ID EPA‐HQ‐OW‐2017‐

0010‐0320, at EPA003159–60).

       29.     The approved criteria provides a framework that identifies clearly impaired waters,

but also those where water quality data may not readily show impairment but where the lake is



                                                 6

         Case 2:19-cv-04215-NKL Document 67 Filed 11/10/20 Page 6 of 16
indeed impaired (i.e., a potential “false negative”). (See AR Index No. 359, Document ID EPA‐

HQ‐OW‐2017‐0010‐0329, at EPA003683).

       30.     The framework does so without implicating or impairing those lakes that have fully

attained aquatic assemblages, but have elevated nutrient parameters (i.e., a potential “false

positive”). This ensures state decisions on water quality (attainment or impairment) are based on

sound science, protect the highest attainable aquatic life assemblages, and provide for prudent

allocation of state resources. (See AR Index No. 350, Document ID EPA‐HQ‐OW‐2017‐0010‐

0320, at EPA003159–60).

       31.     Under the CWA Section 304(a), the EPA periodically publishes criteria

recommendation for use by states in setting water quality criteria for particular parameters to

protect the designated uses for their surface Waters. (AR Index No. 362, Document ID EPA‐HQ‐

OW‐2017‐0010‐0332, at EPA004016-17).

       32.     States have the option of adopting water quality criteria based on EPA’s CWA

Section 304(a) criteria guidance, section 304(a) criteria guidance modified to reflect site-specific

conditions, or other scientifically defensible methods. (See 40 CFR §131.11(b)(1)). (AR Index No.

362, Document ID EPA‐HQ‐OW‐2017‐0010‐0332, at EPA004017).

       33.     In 2011, EPA disapproved Missouri’s initial attempt at establishing numeric criteria

for lakes. (AR Index No. 332, Document ID EPA‐HQ‐OW‐2017‐0010‐0302, at EPA002977).

       34.     The EPA’s 2018 decision document, in its procedural background section, noted

that EPA’s 2011 disapproval specified that Missouri must: (a) “revise the criteria to clearly indicate

which designated uses the criteria is intended to protect as well as supporting documentation to

indicate that the criteria is fact will fully support the associated use”; (b) “supporting

documentation needs to include raw data and resulting statistical analyses so that the EPA may



                                                  7

         Case 2:19-cv-04215-NKL Document 67 Filed 11/10/20 Page 7 of 16
evaluate the soundness of the scientific rational and protectiveness of the criteria pursuant to the

requirement found at 40 CFR 131.11(a)(1).” (AR Index No. 362, Document ID EPA‐HQ‐OW‐

2017‐0010‐0332, at EPA004017).

       35.     Missouri provisionally considered developing numeric criteria for the protection of

drinking water at a value of 25 micrograms per liter (µg/L) for chlorophyll-a based on “analyses

of available microcystin data in Missouri lakes” and other information, but believed the

information was inadequate for deriving nutrient criteria. (AR Index No. 362, Document ID EPA‐

HQ‐OW‐2017‐0010‐0332, at EPA004025).

       36.     Missouri “considered the existing information relating to microcystin (a type of

cyanotoxin) an determined that the existing information was inadequate for purposes of deriving

nutrient criteria…MDNR is in the process of collecting additional data, including data for

additional toxins other than microcystin, and believes that ‘additional data will help clarify the

extent of algal toxins in Missouri’s lakes, and combined with continued improvements in our

understanding of both the factors that drive toxin production and the efficiencies of treatment in

removing algal toxins from source water, will allow the state to better address drinking water

protection during a future rulemaking.” (AR Index No. 362, Document ID EPA‐HQ‐OW‐2017‐

0010‐0332, at EPA004025).

       37.     EPA noted that “[t]he kind of information to derive numeric nutrient criteria

specific to protect recreational uses may include studies on the effects of cyanotoxins on

recreational uses. MDNR reviewed the existing information regarding recreational uses and

determined that ‘[r]esearch and information continue to develop at the national level with respect

to nutrient impacts and criteria for the protection of recreational uses. Missouri intends to pursue

numeric nutrient criteria for recreational designated uses during a future rulemaking. This effort



                                                 8

         Case 2:19-cv-04215-NKL Document 67 Filed 11/10/20 Page 8 of 16
will allow studies currently underway by EPA and others on the effects of cyantoxins on

recreational uses to mature.’” (AR Index No. 362, Document ID EPA‐HQ‐OW‐2017‐0010‐0332,

at EPA004025).

       38.     “EPA has not published 304(a) recommended criteria, nor provided specific

guidance tailored to protect a drinking water supply use, the Agency supports Missouri’s position

that it needs to collect more data and conduct further analysis before establishing numeric

expressions for nutrients in their WQS”… “[t]his is a matter of evolving science.” (AR Index No.

362, Document ID EPA‐HQ‐OW‐2017‐0010‐0332, at EPA004025).

       39.     “[I]n a recent document developed by the Interagency Working Group on the

Harmful Algal Bloom and Hypoxia Research and Control Act, EPA is itself ‘developing, in

collaboration with states, Lake Numeric Nutrient Criteria that will inform how phosphorus and

nitrogen concentrations contribute to HAB [Harmful Algal Blooms] and drinking and recreational

water criteria and swim advisories.” (AR Index No. 362, Document ID EPA‐HQ‐OW‐2017‐0010‐

0332, at EPA004025).

       40.     “After considering the relevant data and its record, the EPA has determined that

MDNR’s decision to focus on its numeric nutrient criteria on the protection of applicable aquatic

life uses at this time and defer development of numeric criteria specifically tailored to protect

recreation and drinking water supply is reasonable”…“[g]iven the circumstances here (i.e., that

the nutrient criteria are intended to implement, what a wide variety of biota means for manmade

lakes, and the lack of data and information relating to other designated uses), it is difficult to

definitively identify the most sensitive use.” (AR Index No. 362, Document ID EPA‐HQ‐OW‐

2017‐0010‐0332, at EPA004025-26).




                                                9

         Case 2:19-cv-04215-NKL Document 67 Filed 11/10/20 Page 9 of 16
       41.     Missouri’s narrative criteria at 10 CSR 20-7.031(4) provide protections for all

waters of the state from “scum, floating surface debris, unsightly color, turbidity, and offensive

odor: that would prevent the full maintenance of beneficial uses. (AR Index No. 362, Document

ID EPA‐HQ‐OW‐2017‐0010‐0332, at EPA004026).

       42.     EPA also noted: “the presence of cyanobacteria blooms can endanger the drinking

water supply designated use first by producing cyantoxins that may potentially contaminate

improperly treated drinking water, and second, by increasing the amount of organic matter that

can cause elevated levels of disinfection byproducts when treated in the drinking water facility.

The presence of cyanobacterial blooms may also pose a threat to recreational designated uses.”

(AR Index No. 362, Document ID EPA‐HQ‐OW‐2017‐0010‐0332, at EPA004026).

       43.     “Missouri’s adopted specific narrative criteria to protect lakes with a drinking water

use provides that ‘the taste- and odor-producing substances shall be limited to concentrations that

will not interfere with the production of potable water by reasonable water treatment processes. 10

CSR 20-7.031(5)(E). (AR Index No. 362, Document ID EPA‐HQ‐OW‐2017‐0010‐0332, at

EPA004026).

       44.     EPA determined that: “MDNR’s existing narratives sufficiently address the types

of harm excess nutrients may present to lakes designated for drinking water supply and recreational

uses and are available to MDNR if site-specific numeric translations become necessary to protect

such uses beyond the protection provided by 10 CSR 20-7.031(5)(N).” (AR Index No. 362,

Document ID EPA‐HQ‐OW‐2017‐0010‐0332, at EPA004026).

       45.     The majority of Missouri’s lentic systems are man-made reservoirs. (AR Index No.

350, Document ID EPA‐HQ‐OW‐2017‐0010‐0320, at EPA003154).




                                                10

        Case 2:19-cv-04215-NKL Document 67 Filed 11/10/20 Page 10 of 16
       46.     These water bodies differ from natural lakes in a number of ways that influence

nutrient inputs and the response of algal growth relative to those inputs. (AR Index No. 350,

Document ID EPA‐HQ‐OW‐2017‐0010‐0320, at EPA003154).

       47.     These differences include: hydrology (water residence time), coupled with the

watershed, sediment load, water level fluctuations, shoreline length, and potential for erosional

inputs. . (AR Index No. 350, Document ID EPA‐HQ‐OW‐2017‐0010‐0320, at EPA003154).

       48.     Nutrient Screening Thresholds can be used to define the “gray zone” where

impairment status remains unclear without a further weight-of-evidence evaluation. (AR Index

No. 350, Document ID EPA‐HQ‐OW‐2017‐0010‐0320, at EPA003159, 003181).

       49.     Results of this “gray zone” assessment can be used to identify reservoirs that are

either impaired or those that should receive additional measures to prevent impairments from

occurring. (AR Index No. 350, Document ID EPA‐HQ‐OW‐2017‐0010‐0320, at EPA003159,

003181).

       50.     “This is contrary to long standing science that documents the central role that

elevated primary productivity (measured by chlorophyll a) plays in protecting aquatic life uses in

lakes from adverse effects of nutrient enrichment (USEPA 2000a; USEPA 2013). However,

Missouri also includes a separate Response Impairment Threshold for chlorophyll a, which

operates as a stand-alone criterion. Thus the protectiveness of the Response Impairment Threshold

for chlorophyll a is a critical component to the protectiveness of Missouri’s combined nutrient

criterion.” (AR Index No. 362, Document ID EPA‐HQ‐OW‐2017‐0010‐0332, at EPA004039).

       51.     The “Purpose” of the Implementation Plan states “[t]his plan describes how the

Department intends to implement nutrient criteria in accordance with the newly revised WQS.”

(AR Index No. 399, Document ID EPA‐HQ‐OW‐2017‐0010‐69, at EPA004711).



                                               11

        Case 2:19-cv-04215-NKL Document 67 Filed 11/10/20 Page 11 of 16
       52.     The Implementation plan states:        [t]his plan does not prohibit establishing

alternative methods of analysis, permit limits, or requirements provided that the alternatives are

technically sound, consistent with state and federal regulations, and are protective of water

quality”; and “[a]ll permitting will be consistent with federal and state requirements.” (AR Index

No. 399, Document ID EPA-HQ-OW-2017-0010-03697, at EPA004711).

       53.     Missouri lakes and reservoirs are more appropriately classified as impoundments

and have significantly different physical, chemical, and biological characteristics when compared

to naturally developed glacial or mountainous lakes found in other states. (AR Index No. 419,

Document ID EPA-HQ-OW-2017-0010-0389, at EPA005054).

       54.     Missouri’s major lakes and reservoirs were constructed primarily for flood control,

hydroelectric power, water supply, and recreation. (AR Index No. 419, Document ID EPA-HQ-

OW-2017-0010-0389, at EPA005054).

       55.     The riverine habitats and species that existed before impoundment over time

transitioned into the current state of aquatic life dominated by self-sustaining populations of sport

and non-sport fishes. (AR Index No. 419, Document ID EPA-HQ-OW-2017-0010-0389, at

EPA005054).

       56.     The more conventional means of biodiversity associated with natural systems do

not apply to lakes affected by the rule which were almost entirely constructed within the last 100

years. (AR Index No. 419, Document ID EPA-HQ-OW-2017-0010-0389, at EPA005054-55).

       57.     There is no naturally occurring condition for these water bodies because it has not

reached a state of normalcy. (AR Index No. 419, Document ID EPA-HQ-OW-2017-0010-0389, at

EPA005055).




                                                 12

        Case 2:19-cv-04215-NKL Document 67 Filed 11/10/20 Page 12 of 16
       58.     In Missouri, data which helps definitively characterize the structure, function, and

diversity of all aquatic biota as related to nutrients in reservoirs is limited. (AR Index No. 350,

Document ID EPA‐HQ‐OW‐2017‐0010‐0320, at EPA003178).

       59.     Missouri sport fish data demonstrates that most reservoirs in Missouri provide

water quality and habitat suitable for a variety of species. (AR Index No. 350, Document ID EPA‐

HQ‐OW‐2017‐0010‐0320, at EPA003178).

       60.     A positive relation between algal biomass and the health of the apex predators

requires these intermediate levels in a food chain to be present and functioning properly. (AR Index

No. 419, Document ID EPA-HQ-OW-2017-0010-0389, at EPA005055).

       61.     EPA noted that : “MDNR reasoned that sport fish are apex predators, and that water

quality and habitat conditions that maintain a healthy sport fish population in manmade lakes

would necessarily maintain a wide variety of warm, cool, or cold-water biota that serve the food

web community for those fish populations, this reasoning holds regardless of habitat type, warm

or cold.” (AR Index No. 362, Document ID EPA‐HQ‐OW‐2017‐0010‐0332, at EPA004028).

       62.     “[S]port fish do not directly utilize the energy created by and stored within the algal

community,” rather, the “energy created via photosynthesis by algae is passed upward through the

aquatic food chain.” (AR Index No. 350, Document ID EPA‐HQ‐OW‐2017‐0010‐0320, at

EPA003178; AR Index No. 419, Document ID EPA-HQ-OW-2017-0010-0389, at EPA005055-

56).

       63.     Sustaining the health of apex predators requires the intermediate levels in the food

web, supported by algal biomass, to be present and functioning properly. (AR Index No. 350,

Document ID EPA‐HQ‐OW‐2017‐0010‐0320, at EPA003178).




                                                 13

        Case 2:19-cv-04215-NKL Document 67 Filed 11/10/20 Page 13 of 16
       64.     After reviewing the literature and discussions with Missouri reservoir and fishery

management professionals, staff from the Missouri Department of Conservation and the University

of Missouri, made recommendations for chlorophyll concentrations that would support aquatic life

uses in reservoirs. (AR Index No. 350, Document ID EPA‐HQ‐OW‐2017‐0010‐0320, at

EPA003178).

       65.     Missouri Department of Conservation and University of Missouri recommended

that for the plains region chlorophyll concentrations be “conservatively set to support sport

fisheries rather than maximizing sport fish harvest.” (AR Index No. 350, Document ID EPA‐HQ‐

OW‐2017‐0010‐0320, at EPA003178).

       66.     The use of sport fishery as an aquatic life indicator is ecologically justified because

they are apex predators. (AR Index No. 350, Document ID EPA‐HQ‐OW‐2017‐0010‐0320, at

EPA003178).

       67.     See the following scientific literature supporting States assertion concerning sport

fish. (AR Index No. 362, Document ID EPA‐HQ‐OW‐2017‐0010‐0332, at EPA004028-32; AR

Index No. 326, EPA-HQ-OW-2017-0010-0296; AR Index No. 328, EPA-HQ-OW-2017-0010-

0298, and AR Index No. 330, EPA-HQ-OW-2017-0010-0300).

       68.     EPA concluded that “[a]fter considering the relevant science, MDNR determined

that the protection of a healthy sport fish population is an appropriate management endpoint for

Missouri’s manmade lakes for the protection of aquatic life uses from excess nutrients.” (AR Index

No. 362, Document ID EPA‐HQ‐OW‐2017‐0010‐0332, at EPA004028).

       69.     EPA summarizes 15 scientific studies that together “demonstrate that, as a general

matter, as nutrient levels increase in a lake system, algal growth and fish biomass also increase,




                                                 14

        Case 2:19-cv-04215-NKL Document 67 Filed 11/10/20 Page 14 of 16
with increasing abundance of most, if not all, fish species. (AR Index No. 362, Document ID EPA‐

HQ‐OW‐2017‐0010‐0332, at EPA004028-31).

       70.     The studies further demonstrate that “[a]t the time, as overall productivity increases

there can be shift in the relative proportion of species present in a lake with benthovore species

(e.g. catfish, carp) more able to exploit the increased energy and food sources than piscivore

species (e.g. largemouth bass, bluegill, crappie) at some point in the process.” (AR Index No. 362,

Document ID EPA‐HQ‐OW‐2017‐0010‐0332, at EPA004031).

       71.     The “available scientific literature does not identify a universal point on the

spectrum of algal growth, measured by chlorophyll a, where meaningful shifts in populations

would occur in lakes. Rather, the shifts can occur at different levels depending on many other

biotic and abiotic factors.” (AR Index No. 362, Document ID EPA‐HQ‐OW‐2017‐0010‐0332, at

EPA004031).



                                SUGGESTIONS IN SUPPORT

       Missouri hereby incorporates its Suggestions in Opposition to Plaintiff’s Motion for

Summary Judgment as though fully set forth herein. Those suggestions explain why the Court

should not only deny Plaintiff’s Motion for Summary Judgment, but should also grant summary

judgment for the Defendants.




                                                15

        Case 2:19-cv-04215-NKL Document 67 Filed 11/10/20 Page 15 of 16
Dated: November 10, 2020                       Respectfully submitted,

                                               ERIC S. SCHMITT,
                                               Attorney General of Missouri

                                               /s/ Richard N. Groeneman
                                               Justin D. Smith, Mo Bar #63253
                                                 Deputy Attorney General – Special Litigation
                                               Timothy Duggan, Mo Bar #27827
                                                 Assistant Attorney General
                                               Richard N. Groeneman, Federal Bar #57157MO
                                                 Assistant Attorney General

                                               Attorney General’s Office of Missouri
                                               Post Office Box 899
                                               Jefferson City, MO 65102
                                               Justin.Smith@ago.mo.gov
                                               Tim.Duggan@ago.mo.gov
                                               Richard.Groeneman@ago.mo.gov
                                               (573) 751-0304
                                               (573) 751-9802
                                               (314) 340-7834

                                               Counsel for Intervenor-Defendant



                                 CERTIFICATE OF SERVICE

       I hereby certify that, on November 10, 2020, the foregoing was filed electronically through

the Court’s electronic filing system to be served electronically on all parties, and a true and correct

electronic copy was further served by email on counsel for all parties.


                                                       /s/ Richard N. Groeneman
                                                       Assistant Attorney General
                                                       Federal Bar No. 57157MO




                                                  16

        Case 2:19-cv-04215-NKL Document 67 Filed 11/10/20 Page 16 of 16
